256 F.2d 764
58-2 USTC  P 9711
COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.FEDERATION BANK & TRUST COMPANY, Respondent.
No. 385, Docket 25053.
United States Court of Appeals Second Circuit.
Argued June 10, 1958.Decided July 2, 1958.

Marvin W. Weinstein, Atty., Dept. of Justice, Washington, D.C.  (Charles K. Rice, Asst. Atty. Gen., and Lee A. Jackson and A. F. Prescott, Attys., Dept. of Justice, Washington, D.C., on the brief), for petitioner.
Floyd F. Toomey, Washington, D.C.  (John P. Lipscomb, Jr., Washington, D.C., and Alfred Rathheim and Sidney Abrams, New York City, on the brief), for respondent.
Before CLARK, Chief Judge, MOORE, Circuit Judge, and RYAN, District judge.
PER CURIAM.


1
Affirmed on the opinion of Judge Mulroney and the decision of the Court, 27 T.C. 960.